t c summary opinion united_states tax_court rodrigo kho and loreta kho petitioners v commissioner of internal revenue respondent docket no 10398-16s filed date rodrigo kho and loreta kho pro sese jason t scott for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number the issues for decision are whether petitioners are entitled to charitable_contribution deductions claimed on schedules a itemized_deductions for donations made in cash and or property during the years in issue entitled to various deductions claimed on schedules c profit or loss from business for certain expenses related to a foster care business in excess of amounts allowed by respondent entitled to certain dependency_exemption deductions claimed on their return entitled to education credits under sec_25a for and liable for a sec_6662 accuracy-related_penalty for either year in issue continued code code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california petitioners have two children a son and a daughter during and petitioners and their son resided in a big_number square-foot single-family house along with two adult individuals with developmental disabilities who were placed with petitioners under a state-sponsored foster care program foster care clients petitioners purchased the house in for dollar_figure in petitioners added three additional bedrooms and an additional bathroom square feet to what had been a two bedroom big_number square-foot house two of the additional bedrooms and the additional bathroom were used exclusively by the foster care clients the third additional bedroom was used primarily but not exclusively by the foster care clients one of the foster care clients moved into petitioners’ house in date and the other moved into the house in date during the years in issue one of the foster care clients routinely spent weekends at his parents’ home with the exception of certain holidays the other foster care client lived with petitioners year round and accompanied them on family vacations and recreational outings one of the foster care clients had special dietary requirements and restrictions a state_agency paid petitioners dollar_figure in and dollar_figure in for providing foster care services to the foster care clients the services petitioners provided to these individuals included purchasing their food preparing their meals and transporting them to their numerous doctors’ appointments and other activities away from the house at all times relevant petitioners owned a bmw and a lexus petitioners did not maintain contemporaneous mileage logs for either vehicle however they did keep receipts for automobile repairs and gas they also maintained receipts and or records for expenses_incurred for groceries travel meals and entertainment repairs and certain noncash charitable_contributions mrs kho was not employed during either year in issue mr kho was employed by various healthcare providers during both years petitioners’ timely filed joint and federal_income_tax returns were prepared by a paid income_tax_return_preparer the and returns reported wages of dollar_figure and dollar_figure respectively from mr kho’s employment petitioners claimed dependency_exemption deductions for both of the foster care clients on their return but not on their return each return includes a schedule c and a schedule a the income and deductions attributable to the foster care services they provided for the foster care clients are shown on the schedules c as follows income gross_receipts or sales gross_income expenses car and truck1 contract labor depreciation and sec_179 expense2 legal and professional office rent or lease of vehicles machinery and equipment supplies taxes and licenses travel meals and entertainment utilities other3 business use of home total dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- big_number big_number big_number net profit loss big_number big_number 1mrs kho testified that the car and truck expense for each year was computed on the basis of actual expenses however a review of the returns shows that the expenses were actually computed using the standard mileage rate the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2010_51 2010_51_irb_883 for the rate wa sec_55 cents per mile see notice_2012_1 sec_2 2012_2_irb_260 for the rate wa sec_56 cents per mile see notice_2012_72 sec_2 2012_50_irb_673 2petitioners attached form_4562 depreciation and amortization to their return which shows how the dollar_figure depreciation deduction was calculated 3the deduction for other expenses for each year includes parking fees education postage and groceries for the deduction for other expenses also includes salon for clients as relevant here the schedules a show charitable_contribution deductions as follows year cash noncash dollar_figure dollar_figure big_number according to petitioners they regularly donated money and property to a church and some non-profit organization petitioners attached form_8283 noncash charitable_contributions to their return generally describing the noncash contributions as bags of clothing household_items toys the fair_market_value of the donated property is reported as dollar_figure they did not attach form_8283 to their return in support of their claim to the cash contributions petitioners submitted bank records supporting a dollar_figure deduction for cash contributions to a church petitioners’ return also includes form_8863 education credits on that form petitioners claimed an american_opportunity_tax_credit aotc of dollar_figure of which they treated dollar_figure as refundable and dollar_figure as nonrefundable according to the form the credit is attributable to petitioners’ daughter’s education expenses at the university of portland a form 1098-t tuition statement issued to petitioner’s daughter by the university suggests that none of the qualifying tuition billed for was paid in the notice respondent disallowed all the deductions for schedule a noncash charitable_contributions for and disallowed all but dollar_figure of the deductions claimed on the and schedules a for cash charitable_contributions disallowed the dependency_exemption deductions for the foster care clients for disallowed in full or in part schedule c deductions for car and truck expenses depreciation travel meals and entertainment utilities and groceries disallowed dollar_figure of the dollar_figure deduction for expenses attributable to the business use of petitioners’ home for disallowed dollar_figure of the dollar_figure deduction for expenses attributable to the business use of petitioners’ home for disallowed the aotc for and imposed a sec_6662 accuracy-related_penalty on various grounds for each year some of the adjustments made in the notice are computational and will not be discussed discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 i charitable_contribution deductions petitioners claimed a dollar_figure charitable_contribution_deduction on their return consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions petitioners claimed a dollar_figure charitable_contribution_deduction on their return consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions according to respondent petitioners are not entitled to any deduction greater than the amounts already allowed because they failed to substantiate the claimed deductions 2petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not sec_170 allows deductions for contributions made during a taxable_year to qualifying organizations cash contributions must be substantiated by canceled checks or receipts from the donee showing the donee’s name and the date and amount of the donation sec_170 in general a gift of property must be substantiated by a receipt from the donee showing the donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs any contribution of dollar_figure or more must also satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 the contemporaneous written acknowledgment must contain a statement of the amount of cash or a description of any property other than cash contributed a statement as to whether the donee organization provided any goods or services in consideration for any property contributed and a description and good-faith estimate of the value of any provided goods or services or if such goods or services consist of intangible religious benefits a statement to that effect see sec_170 sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs if a taxpayer makes a charitable_contribution of property other than money and claims a deduction in excess of dollar_figure with respect to the contribution of that item then the taxpayer must maintain written records showing the manner of acquisition of the item and the approximate date of the acquisition see sec_1_170a-13 income_tax regs a cash charitable_contributions with respect to the cash charitable_contributions petitioners provided a bank statement purporting to substantiate some of the cash contributions they claim to have made in the bank statement shows a number of checks in the amount of dollar_figure that total dollar_figure during although the bank statement does not identify the payee we find that the bank statement along with petitioners’ 3separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1_170a-13 income_tax regs testimonies on the point is sufficient to allow a dollar_figure cash charitable_contribution_deduction for petitioners did not otherwise provide any documentation to substantiate cash donations made in or accordingly petitioners are not entitled to a deduction for cash charitable_contributions greater than dollar_figure for and the amount respondent has already allowed for b noncash charitable_contributions with respect to the noncash charitable_contributions petitioners attached form_8283 to their return showing a contribution of property valued at dollar_figure to the cancer control society according to form_8283 petitioners purchased the donated property in date petitioners provided a donation receipt from the cancer control society describing the donated property as clothes household_items toys the donation receipt establishes nothing more than the fact that certain items generally and vaguely described were donated to the organization that issued the receipt we are satisfied that a donation was made but nothing in the record supports the value that petitioners attributed to the donation instead the record would allow for a noncash charitable_contribution_deduction of dollar_figure for and we so find petitioners did not provide any substantiating documents for the noncash charitable_contribution_deduction for accordingly petitioners are not entitled to a noncash charitable_contribution_deduction for ii schedule c deductions taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has paid_or_incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir respondent agrees that petitioners were engaged in a foster care trade_or_business during each year in issue but according to respondent petitioners failed to substantiate the amounts claimed for the disallowed schedule c expenses or establish that they were ordinary and necessary trade_or_business_expenses of that business a car and truck travel meals and entertainment utilities and groceries petitioners acknowledge that the deductions claimed on the schedule c for each year in issue include both personal and business_expenses a taxpayer seeking a business_expense deduction for what would ordinarily be considered personal living_expenses such as vehicle expenses and meals and entertainment_expenses for oneself and one’s dependents must demonstrate that the expenditures were different from or in excess of that which would have been made for the taxpayer’s personal purposes 77_tc_911 quoting 21_tc_170 petitioners failed to show that their car and truck travel meals and entertainment utilities and groceries expenses in excess of the amounts allowed by respondent were different from or exceeded those they would have spent for personal purposes accordingly we find that the expenses in dispute were primarily for petitioners’ and their son’s personal benefit and any business_purpose was distinctly secondary and incidental see eg 55_tc_94 consequently we conclude that the disputed amounts constitute nondeductible personal living or family_expenses under sec_262 b depreciation and business use of home a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a sec_280a provides an exception for certain business uses of a dwelling_unit provided the dwelling_unit has a portion which is exclusively used on a regular basis a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business depreciation petitioners claimed deductions of dollar_figure and dollar_figure for depreciation on schedules c for and respectively according to petitioners the deductions for depreciation are attributable entirely to their use of their personal_residence there is allowed as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear including obsolescence of property used in a trade_or_business sec_167 as relevant here the basis for depreciation is the cost of the property sec_167 sec_1011 respondent agrees that petitioners satisfy at least one of the exceptions set forth in sec_280a furthermore petitioners have shown that two of the additional bedrooms and the additional bathroom were used exclusively and on a regular basis for their foster care business as best we can tell from what has been submitted we calculate that the additional bedrooms and the additional bathroom represent or square feet of the total square footage added during the renovation to claim the deductions for depreciation petitioners must establish the depreciable basis in the renovation on the basis of the record and specifically petitioners’ testimony we find that petitioners’ cost of the renovation in was dollar_figure see cohan v commissioner f 2d pincite accordingly petitioners are entitled to deductions for depreciation for each year in issue in accordance with our findings above the appropriate depreciation calculation should be reflected in the parties’ rule_155_computations business use of home petitioners claimed deductions of dollar_figure and dollar_figure for the business use of their home on schedules c for and respectively petitioners reported that and of their home was used exclusively for business during and respectively as we determined above petitioners used square feet out of the home’s total area of big_number square feet exclusively for business thus of their home was used exclusively for business accordingly petitioners are entitled to deductions for the business use of their home for each year in issue in accordance with our findings above the appropriate deductions should be reflected in the parties’ rule_155_computations iii dependency_exemption deduction petitioners claimed a dependency_exemption deduction for each foster care client for respondent contends that petitioners have not proved that their foster care clients resided with them for more than one-half of and that they provided more than one-half of their foster care clients’ support in computing taxable_income sec_151 allows as a deduction an exemption for each dependent of a taxpayer sec_152 defines the term dependent to mean either a qualifying_child see sec_152 c or a qualifying_relative see sec_152 d of the taxpayer a qualifying_child in order to be a taxpayer’s qualifying_child an individual must a bear a specified relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements d have not provided more than one-half of his or her own support for the year and if married e have not filed a joint_return other than only for a claim of refund with his or her spouse sec_152 the term child includes an individual who is an eligible_foster_child of the taxpayer sec_152 the term eligible_foster_child for the purposes of subparagraph a ii means an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 petitioners acknowledged that their foster care clients did not have the same principal_place_of_abode as petitioners for more than one-half of it follows that their foster care clients were not petitioners’ qualifying children within the meaning of sec_152 b qualifying_relative the term qualifying_relative means an individual a who bears a specified relationship to the taxpayer b whose gross_income is less than the exemption_amount c with respect to whom the taxpayer provides over one-half of the individual’s support and d who is not a qualifying_child of the taxpayer or of any other taxpayer sec_152 in applying the support_test we evaluate the amount of support furnished by the taxpayer as compared to the total amount of support received by the claimed dependent from all sources 554_f2d_564 2d cir aff’g 64_tc_720 sec_1_152-1 income_tax regs the taxpayer must initially demonstrate by competent evidence the total amount of support furnished by all sources for the taxable_year in issue 56_tc_512 otherwise the taxpayer cannot be said to have established that he provided more than one-half of the support for the claimed dependent id pincite support provided by a third party such as a federal or state_agency is not considered support furnished by the taxpayer see eg 644_f2d_2 5th cir aff’g tcmemo_1980_111 61_tc_685 aff’d 514_f2d_1095 7th cir williams v commissioner tcmemo_1996_126 aff’d without published opinion 119_f3d_10 11th cir petitioners paid various expenses on behalf of their foster care clients during however they introduced no evidence of the total support furnished for each moreover a state_agency paid petitioners dollar_figure in for providing foster care services to their foster care clients as noted above the state_agency payments do not constitute support by petitioners see 61_tc_685 consequently petitioners have not established that they provided over one half of their foster care clients’ support during it follows that petitioners’ foster care clients were not their qualifying relatives within the meaning of sec_152 accordingly petitioners are not entitled to the dependency_exemption deductions here in dispute and respondent’s disallowances of those deductions are sustained iv aotc on form_8863 attached to their return petitioners claimed an aotc of dollar_figure of which they treated dollar_figure as refundable and dollar_figure as nonrefundable according to that form the credit is attributable to petitioners’ daughter’s education expenses at the university of portland the aotc is a modified version of the hope scholarship credit see sec_25a it provides for a credit for qualified_tuition_and_related_expenses paid_by a taxpayer for education furnished to an eligible_student the credit is equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the statute defines qualified_tuition_and_related_expenses to include tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials sec_25a i petitioners did not provide any canceled checks credit card statements bank account statements account statements from the university of portland or any other document that shows that they paid any of the qualified_tuition_and_related_expenses shown on the form_8863 the form 1098-t suggests that nothing was paid that being so petitioners are not entitled to the aotc here in dispute and respondent’s disallowance of the credit is sustained v sec_6662 accuracy-related_penalties lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalties see sec_7491 116_tc_438 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 the sec_6662 accuracy-related_penalties determined in the notice were properly approved as required by sec_6751 the record includes a civil penalty approval form approving imposition of accuracy-related_penalties against petitioners for and and executed by the internal_revenue_service tax examiner’s immediate supervisor before the date the notice was issued respondent has proven sufficient facts to satisfy the burden of production as to that requirement petitioners did not present adequate documents substantiating their claimed charitable_contributions for and or their payment of qualified_tuition_and_related_expenses shown on the form_8863 they also claimed significant personal expenses as schedule c expenses for the years in issue therefore respondent has met his burden of production with respect to the imposition of sec_6662 accuracy-related_penalties the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayments see higbee v commissioner t c pincite considering all the facts and circumstances including petitioners’ good- faith reliance on the assistance of an accountant in preparing their tax returns for the years in issue we conclude that petitioners have shown reasonable_cause and that they acted in good_faith in respect of the portions of the underpayments that are attributable to the disallowance of deductions for depreciation and business use of home expenses claimed on their schedules c for and and the dependency_exemption deductions claimed for therefore we hold that petitioners are not liable for sec_6662 accuracy-related_penalties in respect of those portions of the underpayments in contrast petitioners’ explanations for claiming personal expenses as business_expenses on their schedules c and their failure to substantiate payments of the qualified_tuition_and_related_expenses shown on the form_8863 and charitable_contributions for and do not demonstrate that they acted with reasonable_cause and in good_faith with respect to the portions of the underpayments attributable to those adjustments and we therefore conclude that petitioners are liable for the penalties in respect of those portions of the underpayments to reflect the foregoing decision will be entered under rule
